No. 99-60645
                                  -1-

                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 99-60645
                           Summary Calendar


EDWARD DANIEL,

                                            Plaintiff-Appellant,

versus

JIMMY PARKER, Warden at Parchman;
JAMES ANDERSON; WALTER BOOKER; ANN LEE;
“UNKNOWN” ADAMS, Unit 32-C Case Worker;
F. BROGG, Unit 32-C Case Worker; CHARLES
HAMPTON, Classification Director; GRAY
EVANS; R. SCOTT; W. RILEY,

                                            Defendants-Appellees.

                         --------------------
             Appeal from the United States District Court
               for the Northern District of Mississippi
                       USDC No. 4:99-CV-170-P-A
                         --------------------
                             March 3, 2000

Before JONES, DUHÉ, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Edward Daniel, Mississippi state prisoner # 42550, seeks to

appeal the dismissal of his civil rights complaint, which was

dismissed as barred by the doctrine of res judicata.     This court

must examine the basis of its jurisdiction on its own motion if

necessary.     Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987).

Daniel’s post-judgment motion filed September 14, 1999, primarily

sought reconsideration of the district court’s dismissal of his

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No. 99-60645
                                   -2-

civil rights complaint and, therefore, did not clearly evince an

intent to appeal.   See id.    Thus, it is insufficient to invoke

this court’s jurisdiction.     See id.   A timely notice of appeal is

a prerequisite to the exercise of jurisdiction by this court.

United States v. Carr, 979 F.2d 51, 55 (5th Cir. 1992).     Daniel

has not filed a timely notice of appeal from the district court’s

judgment dismissing his civil rights complaint.     We therefore

cannot exercise jurisdiction over the appeal.

     DISMISSED.